Citation Nr: 0205184	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-06 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In May 2000, the Board remanded the issue of entitlement to 
an increased evaluation for post-traumatic stress disorder 
(PTSD) for the issuance of a statement of the case.  A 
statement of the case was issued later that month and there 
is no evidence of record that the veteran perfected his 
appeal or appealed a later October 2000 rating decision which 
continued his rating.  Therefore, the issue is not for 
appellate consideration.  Likewise, the Board notes that the 
veteran's representative, in a VA Form 646, dated in December 
2001, raised the issue of entitlement to service connection 
for Raynaud's syndrome or Raynaud-like symptoms secondary to 
fibromyalgia.  The RO wrote the veteran in December 2001, 
notifying him that the issue was being developed and 
requesting any relevant information regarding this issue.  
Therefore, this issue is also not currently for appellant 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's fibromyalgia is primarily manifested by 
complaints of constant pain throughout his body, muscle 
cramping and weakness, fatigue, sleep disturbance, headaches, 
depression, anxiety, and Raynaud's-like symptoms; with 
objective evidence of widespread musculoskeletal pain and 
tender points, anxiety and depression, evaluated as severe.  
His fibromyalgia symptoms are constant and refractory to 
therapy.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for fibromyalgia 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.71a, 
Diagnostic Code 5025 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law and 
information concerning evidence needed to support his claim 
in correspondence sent to him in December 2001.  There is no 
indication that there is any additional evidence that could 
be obtained that would be useful in substantiating this 
claim.

Factual Background

Service connection was granted for fibromyalgia in an August 
1998 rating decision and assigned a 10 percent evaluation.  

In October 1999, the veteran raised the current claim for an 
increased evaluation for fibromyalgia.  An October 2000 
rating decision denied an increased evaluation.  A January 
2001 rating decision granted a 20 percent evaluation for 
fibromyalgia.  The veteran subsequently perfected an appeal 
of these rating decisions. 

During a May 1998 VA orthopedic examination, veteran 
complained of pain all over his body.  Examination revealed 
extraordinary tenderness to palpation over the upper 
trapezius and infraspinatus and paraspinal muscles.  All 
reflexes were 3+ and there was bilateral positive Hoffman's 
sign.  The examiner opined that the fibromyalgia symptoms 
unquestionably worsened when a person was tense, upset or 
nervous.  Therefore, the examiner opined that the veteran's 
diagnosed PTSD aggravated his fibromyalgia.

VA outpatient treatment records, dated in March 1998, show  
the veteran's complaints of pain in his chest, arms and back 
from the neck down and headaches occurring two times a day.  
In October 1998, examination revealed multiple trigger points 
with tenderness extending beyond.  Reflexes were intact and 
there was no evidence of muscle weakness.  A November 1998 
progress note shows that the veteran had chronic 
fibromyalgia, as well as complaints of chronic headaches.  In 
January 1999, the veteran reported a temporary decrease in 
pain during aqua therapy.  In February 1999, there was 
adequate pain control with the use of Percocet.  In March and 
April 1999, he began to complain of increased bilateral hip 
pain.  In November 1999, a musculoskeletal examination 
revealed lower extremity joint pain.  

In June 2000, the veteran underwent a VA fee-basis orthopedic 
examination.  There were no medical records available to 
review.  The veteran complained of constant joint pain, 
aggravated by anxiety.  Diazepam and Oxychodone only 
moderately reduced his pain.  Severe flare-ups occurred 
approximately one to two times a week and lasting one to two 
days at a time.  He had severe insomnia and trouble sleeping.  
His only gastrointestinal complaint was constipation, which 
he contributed to his use of Oxychodone. Examination revealed 
the condition to be active  All tender points were positive 
with the exception of two.  There were only minor muscle 
strength abnormalities, especially in the upper extremities.  
The impression was severe fibromyalgia.  

A VA fee-basis psychiatric examination concluded with the 
diagnoses of PTSD and fibromyalgia and also assigned a Global 
Assessment of Functioning (GAF) of 45 for the veteran's 
fibromyalgia.  

During a July 2000 private consultation examination for 
prostate cancer,examination revealed the veteran's skin and 
ribs to be diffusely tender.  The axial skeleton was 
diffusely percussive.  Extremities were diffusely tender with 
decreased range of motion, attributed to fibromyalgia.  

VA treatment records, dating from October to December 2000, 
show the veteran complained that his Percocet was not 
effective for pain control and requested stronger medication 
in November 2000.  Later that month, he requested an 
increased dose of morphine.  It was noted that he had chronic 
low back, knee and hip pain and that his prostate cancer had 
metastasized to the bone.  He had noted an increase in pain 
since a weather change that was not controlled by his current 
morphine dose.  His dose was increased.  

During his March 2002 videoconference hearing before the 
undersigned Member, the veteran testified that he experienced 
a constant pain, described as feeling like a toothache, and 
which was not localized in one spot.  He also experienced 
muscle cramping, skin sensitivity, joint stiffness, and some 
numbness in his feet and hands, as well extending from his 
nose up to his forehead.  His extremities were very sensitive 
to cold and his feet would actually change colors from blue 
to a bright pink when he showered with hot water.  He 
experienced headaches three to four times a week.  He 
testified that his PTSD symptoms, particularly anxiety, tied 
into his fibromyalgia and that his previous water therapy had 
actually made his symptoms worse.  He testified that he had 
prostate cancer with metastases in his bones and muscle 
fiber.  His last session of chemotherapy had been in the 
summer of 2000.  He took morphine two times a day for pain 
and Percocet. 

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a 20 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5025 for fibromyalgia.  Under Diagnostic Code 5025, 
fibromyalgia with widespread musculoskeletal pain and tender 
points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time, warrant a 20 percent evaluation.  A 40 percent 
evaluation, the highest available under this code, is 
warranted with fibromyalgia that is constant, or nearly so, 
and refractory to therapy.  Finally, a Note at the end of DC 
5025 indicates that widespread pain means pain in both the 
left and right sides of the body that is both above and below 
the waist, and that affects both axial skeleton (i.e. 
cervical spine, anterior chest, thoracic spine, or low back) 
and the extremities.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

In this case, the Board finds that, although some of the 
veteran's current fibromyalgia symptoms may overlap those of 
his other service-connected disabilities or may be partially 
attributable to such, the June 2000 orthopedic and 
psychiatric examinations both show adequate evidence that the 
veteran currently has constant pain, sleep disturbance, 
fatigue and joint stiffness and tenderness attributed to his 
fibromyalgia.  Moreover, the orthopedic examiner assessed his 
fibromyalgia as severe.  Likewise, a July 2000 private 
examiner also associated his chronic headaches, as well as 
diffuse bone, joint and skin pain to the veteran's 
fibromyalgia.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports a 
40 percent rating for his fibromyalgia, the maximum 
evaluation possible under the Diagnostic Code.  38 C.F.R. 
§ 4.7.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's fibromyalgia 
has not necessitated frequent periods of hospitalization and 
there is no objective evidence that it resulted in marked 
interference with his employment.  



ORDER

A 40 percent evaluation for fibromyalgia is granted, subject 
to the criteria governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

